Name: Council Regulation (EEC) No 2178/90 of 24 July 1990 amending Regulation (EEC) No 3677/89 with regard to the total alcoholic strength by volume of certain quality wines imported from Hungary
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  food technology
 Date Published: nan

 28 . 7. 90 Official Journal of the European Communities No L 198/9 COUNCIL REGULATION (EEC) No 2178/90 of 24 July 1990 amending Regulation (EEC) No 3677/89 with regard to the total alcoholic strength by volume of certain quality wines imported from Hungary Regulation (EEC) No 2931 /80 (3), waived this prohibition in the case of certain Hungarian wines ; whereas the period of waiver expires on 31 August 1990 ; whereas, pending the possible conclusion of a wine sector agree ­ ment between the Community and Hungary, the period of the said waiver should be extended for a year, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 70 ( I ) (b) of Regulation (EEC) No 822/87 prohibits importation , into the Community, of wine origi ­ nating in third countries other than liqueur or sparkling wine, for direct human consumption that has a total alco ­ holic strength by volume of more than 15 % ; Whereas, under Article 70 (2) (a) of Regulation (EEC) No 822/87, the Council , by Regulation (EEC) No 3677/89 on the total alcoholic strength by volume and the total acidity of certain imported quality wines and repealing Article 1 In Article 1 (3) of Regulation (EEC) No 3677/89 '31 August 1990' shall be replaced by '31 August 1991 '. Article 2 This Regulation -shall enter into force on 1 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1990. For the Council The President C. MANNING (') OJ No L 84, 27. 3 . 1987, p. 1 . (J) OJ No L 132, 23 . 5 . 1990, p. 19 . O OJ No L 360, 9 . 12. 1989, p. 1 .